 In the Matter ofWINTER.BROTHERSCOMPANY,AND ITS SUBSIDIARY,WRENTHAM PRODUCTS COMPANYandINTERNATIONAL ASSOCIATIONOF MACHINISTSCaseNo. R-5665SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONAugust 27,1943On July 26, 1943, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Election in the above-entitled proceedings.1Pursuant to the Direction of Election, anelection by secret ballot was conducted on August 9, 1943, under thedirection and supervision of the Acting Regional Director for the FirstRegion (Boston, Massachusetts).On August 10, 1943, the ActingRegional Director, acting pursuant to Article III, Section 10, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, prepared and duly served upon the parties an Election Re-port.No objections to the conduct of the ballot or to the Election Re-port were filed by any of the parties.As to the balloting and its results, the Acting Regional Directorreported as follows:Approximate number of eligible voters_____________________753Total ballots cast__________________________________________647Total ballots challenged____________________________________2Total void ballots -----------------------------------------2Total valid votes counted__________________________________643Votes cast for CIO_________________________________________275Votes cast for Industrial Trades Union of America ----------231Votes cast for International Ass'n of Machinists____________51Votes cast for no union____________________________________90Thereafter the Industrial Trades Union of America requested thata run-off election be held since none of the competing labor organiza-tions had received a majority of the votes cast' in the election.The1 51 N. L.R. B. 711.52 N. L. R. B., No. 33.232 WIIT^TERBROTTIERSCOMPANY233results of the election show that a substantial majority of the em-ployees desire to bargain collectively with the Company.Since wehave just promulgated a new rule 2 with respect to the form of theballot to be used in run-off elections, we shall direct a run-off electionhere in substantial conformity with such rule.Accordingly, the bal-lot to be used will give the employees of the Companies an opportunityto decide whether they desire to be represented by the Congress of In-dustrial Organizations, or by Industrial Trades Union of America, forthe purposes of collecting bargaining.DIRECTION OF RUN-OFF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Sections 9, 10, and 11, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Winter BrothersCompany, and its subsidiary, Wrentham Products Company, Wren-tham, Massachusetts, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this run-off election, under the direction and supervision of theRegional Director for the First Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of the said Rules and Regulations, among the em-ployees who are eligible to vote in the election conducted pursuant tothe Direction of Election issued on July 26, 1943, and who are em-ployed in an eligible category on the date of the run-off election, butexcluding any who have since quit or been discharged for cause, to de-termine whether they desire to be represented by the Congress of In-dustrial Organizations, or by the Industrial Trades Union of America,for the purposes of collective bargaining.CHAIRMAN MILLIs took no part in the consideration of the aboveSupplemental Decision and Second Direction of Election.2 By an amendment to its Rules and Regulations,effective August 23, 1943, Article III,Section 11,of National Labor Relations Board Rules and Regulations-Series 2, as amended,the Board has promulgated a new policy with respect to run-off elections.The new rulestates, in part, that the ballot in the run-off election"shall provide for a selection between thetwo choices that received the largest and second largest number of valid votes cast in theelection."In conformance with this rule, no place on the ballot will be accorded to theInternationalAssociation of Machinists.SeeMatter of Glenn L Martin Company,52N. L. R. B. 183.